     Case: 1:21-cv-02443 Document #: 1 Filed: 05/06/21 Page 1 of 14 PageID #:1




                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


Susan Catherine Edgerton,

                       Plaintiff,

       v.                                       Case No. 1:21-cv-2443

Shedd Aquarium Society d/b/a John G.
Shedd Aquarium,

                       Defendant.


                         COMPLAINT AND JURY DEMAND

      Plaintiff Susan Catherine Edgerton, through her counsel, Salvatore Prescott

Porter & Porter, PLLC, brings this complaint against her former employer,

Defendant Shedd Aquarium Society, and states as follows:

                                      Introduction

      1. Plaintiff brings this action under Title VII, the Jones Act, and general

            maritime law for injuries—both physical and emotional—that she

            sustained as the first and only woman to serve aboard the Coral Reef II, the

            John G. Shedd Aquarium’s research vessel. The Coral Reef II is a ship used

            for studies at sea, and Plaintiff was the first and only woman hired onto its

            crew.

      2. Unfortunately, but not unforeseeably, the Coral Reef II’s historically all-

            male crew created an unapologetically sexist working environment, in

            which degrading comments about women were the norm and the Captain



                                            1
Case: 1:21-cv-02443 Document #: 1 Filed: 05/06/21 Page 2 of 14 PageID #:2




    openly admitted to finding women unsuitable for the position of his First

    Mate.

 3. Equally predictably, the misogyny extended to the crew’s treatment of

    Plaintiff, their only female colleague. Plaintiff was reprimanded for things

    that her male co-workers openly did without rebuke. When Plaintiff

    complained about the double standard, her workload increased and she was

    fired.

 4. The Coral Reef II’s toxic culture physically endangered Plaintiff and other

    crewmembers. The vessel’s Captain took a dismissive approach to safety

    concerns, and Plaintiff was tasked with dangerous assignments. On

    Plaintiff’s first trip—a “trial run” for a potential permanent position—the

    Captain ordered Plaintiff to jump from the deck to a concrete dock, the

    impact of which caused Plaintiff severe and likely permanent bone and

    nerve damage to her feet. Instead of providing Plaintiff with medical

    attention, the Captain and his First Mate urged Plaintiff to continue her

    duties.

 5. Plaintiff now brings this action against Shedd Aquarium Society, her

    former employer and the owner of the Coral Reef II, to hold it accountable

    for its discrimination, retaliation, and dereliction of the duties it owed to

    Plaintiff as a mariner on its vessel.

                   Parties, Jurisdiction, and Venue

 6. Plaintiff Susan Catherine Edgerton is a resident and citizen of North

    Carolina.


                                     2
Case: 1:21-cv-02443 Document #: 1 Filed: 05/06/21 Page 3 of 14 PageID #:3




 7. Defendant Shedd Aquarium Society d/b/a John G. Shedd Aquarium, a non-

    profit incorporated under Illinois law, is an Illinois citizen.

 8. This Court has subject-matter jurisdiction over the statutory claims under

    28 U.S.C. § 1331 (federal-question jurisdiction) and over the maritime-law

    claims under 28 U.S.C. § 1367(a) (supplemental jurisdiction) or 28 U.S.C.

    § 1333 (admiralty jurisdiction). This Court also has diversity jurisdiction

    over the action. 28 U.S.C. § 1332(a).

 9. Venue is proper under 28 U.S.C. § 1391(b)(1) because Defendant resides in

    this district.

 10. Plaintiff filed a Charge of Discrimination with the Equal Employment

    Opportunity Commission on December 3, 2019. She received a Notice of

    Right to Sue from the EEOC dated April 26, 2021.

                                   Facts

 11. The Shedd Aquarium Society (“Shedd”) owns and operates the John G.

    Shedd Aquarium in Chicago and the Aquarium’s research vessel, the R/V

    Coral Reef II.

 12. The Coral Reef II facilitates field scientists’ open-water studies and hosts

    students on oceanic expeditions. It docks in Miami, Florida but spends the

    majority of the year at sea throughout the Bahamian archipelago in the

    Atlantic Ocean.

 13. The Coral Reef II is staffed by a three-person crew, all of whom live on board

    the vessel. For most of its 79-year history, the ship has had an all-male




                                      3
    Case: 1:21-cv-02443 Document #: 1 Filed: 05/06/21 Page 4 of 14 PageID #:4




        crew. The Coral Reef II’s predecessor vessel also never had a woman in its

        crew.

     14. Prior to Plaintiff’s employment, a woman unsuccessfully applied to a crew

        position on the Coral Reef II. The woman then filed a complaint against

        Shedd, alleging that the decision not to hire her was based on her sex.

        Shedd ignored this complaint.

Plaintiff Comes Aboard

     15. Shedd hired Plaintiff in April 2018, making her the first female

        crewmember aboard a Shedd research vessel.

     16. Plaintiff served as the Coral Reef II’s Hospitality Coordinator. In that role,

        she was responsible for overseeing food service, housekeeping, and hotel

        operations on the boat in addition to assisting with the vessel’s departure,

        arrival, and maintenance.

     17. When Plaintiff was hired, the Coral Reef II’s crew included Captain Zoltan

        Bobick and First Mate Kip Mors. Mors quit in March 2019, and he was

        replaced by James Wyse, who functioned as Relief First Mate. Bobick, Mors,

        and Wyse are all men and were friends before working together.

     18. Captain Bobick was Plaintiff’s supervisor during her tenure on the Coral

        Reef II. He instructed Plaintiff that all grievances must go through him.

Plaintiff Repeatedly Subjected to Sexist Commentary and Conduct

     19. Throughout her time aboard the Coral Reef II, Plaintiff worked in an

        environment profoundly hostile to women, in which she was routinely




                                         4
Case: 1:21-cv-02443 Document #: 1 Filed: 05/06/21 Page 5 of 14 PageID #:5




    subjected to sexist comments that degraded and objectified women. The

    following instances serve as examples:

    a. On a morning in November 2018, Plaintiff was sweating after having

       gone on a run. First Mate Mors looked at Plaintiff’s breasts and said,

       “What, are you lactating?”

    b. First Mate Wyse responded to Plaintiff sticking out her tongue by

       saying, “That’s the first action I’ve gotten all week.”

    c. First Mate Mors called the woman who filed sex discrimination claims

       against Shedd a “fucking cunt,” and Captain Bobick referred to her as a

       “fucking bitch.” First Mate Mors remarked, “How could we be sexist? We

       hired a woman,” in reference to Plaintiff.

    d. First Mate James was offended by something a female college student

       said, and he repeatedly referred to the student as a “cunt” around

       Plaintiff. This occurred in the presence of Captain Bobick.

    e. Captain Bobick referred to a female Shedd employee as a “cunt” when

       speaking to Plaintiff.

 20. Captain Bobick also expressly stated that he would discriminate against

    women in hiring. In March 2019, a search was underway to find a

    replacement First Mate after Mors’s departure. Plaintiff suggested that

    Captain Bobick consider a woman she knew who would be a good candidate.

    Captain Bobick responded that he would never hire a woman into that

    position.




                                     5
    Case: 1:21-cv-02443 Document #: 1 Filed: 05/06/21 Page 6 of 14 PageID #:6




     21. These comments were distressing to Plaintiff and caused her to spend a

        great deal of energy avoiding them, which interfered with her ability to do

        her assigned work.

Plaintiff Severely Injures Her Feet as a Direct Result of Captain Bobick’s
Orders

     22. On June 9, 2018, the Coral Reef II was docking at a port in the Bahamas.

        Captain Bobick commanded Plaintiff to jump from the vessel’s deck to the

        concrete dock 15 feet below in order to help with anchoring.

     23. Plaintiff had jumped from boat to dock only once before, but she trusted her

        Captain’s judgment and complied with his order, while supervised directly

        by the First Mate and the Captain, who was standing on the Bridge.

     24. The impact of the jump severely injured both of Plaintiff’s feet—it broke a

        bone in her right foot, chipped the bone of her left heel, collapsed the arches

        in both feet, tore a ligament in her right ankle, and caused bone contusions

        and nerve damage in both heels.

     25. In significant pain, Plaintiff returned to the boat and stated that she needed

        to see a doctor for an X-ray. First Mate Mors replied that Plaintiff could not

        have been hurt that badly if she was able to walk, and Captain Bobick

        suggested that Plaintiff tough it out and work until the end of the vessel’s

        trip.

     26. Captain Bobick and First Mate Mors succeeded in pressuring Plaintiff to

        finish out the remaining three days of the trip without receiving urgently

        needed medical attention.



                                         6
    Case: 1:21-cv-02443 Document #: 1 Filed: 05/06/21 Page 7 of 14 PageID #:7




     27. Plaintiff’s injuries were not treated until the trip concluded and the Coral

        Reef II returned to Miami on or around June 12, 2018. Once in Miami,

        Plaintiff took herself to an urgent care facility.

     28. Plaintiff was unable to return for duty on the Coral Reef II until September

        2018 due to the injuries she sustained from the jump.

     29. Plaintiff’s injuries are ongoing, including nerve damage in her feet that is

        potentially permanent.

Captain Bobick Exposes Plaintiff to Dangerous Fumes and Disparately
Disciplines Her; Plaintiff Opposes the Discrimination

     30. In February 2019, Captain Bobick tasked Plaintiff and First Mate Mors

        with painting the Coral Reef II’s deck. The two were required to use two-

        part paint, which was listed as a chemical hazard in the Material Safety

        Data Sheet kept in a notebook on the vessel and has widely known negative

        health effects.

     31. Despite the respirator she was wearing, Plaintiff began to feel dizzy and

        suffered a severe headache—all side effects of inhaling the paint’s powerful

        fumes. Plaintiff told First Mate Mors that she thought she might pass out

        and so needed to take a break, but the First Mate pressured Plaintiff to

        continue on.

     32. Plaintiff’s sickness from the fumes continued, forcing her to eventually take

        the earlier-denied break. On her walk back to the boat to continue painting,

        Captain Bobick approached Plaintiff, scolding and criticizing her for the

        hiatus. She responded by insisting that the break was needed because the



                                          7
    Case: 1:21-cv-02443 Document #: 1 Filed: 05/06/21 Page 8 of 14 PageID #:8




        paint was making her ill and stating that the task was unsafe. Captain

        Bobick dismissively retorted that he had done the painting himself before

        with no trouble. Under pressure from Captain Bobick, Plaintiff returned to

        painting and continued to be ill as a result.

     33. Captain Bobick later ordered First Mate Mors to correct a flaw in the paint

        job. First Mate Mors became upset, violently threw down his paint-roller,

        and shouted at Captain Bobick, “Fuck this, man. You paint it yourself.”

        Captain Bobick ordered First Mate Mors and Plaintiff to go home for the

        day.

     34. Captain Bobick spoke with both First Mate Mors and Plaintiff the following

        day. Captain Bobick scolded Plaintiff for how she had spoken to him the

        day before, stating that she must never speak that way to him again or

        argue with his decisions.

     35. Plaintiff asked whether First Mate Mors’s comments merited the same

        reprimand. Captain Bobick responded that First Mate Mors did not require

        a reprimand because he was just voicing his frustration, whereas Plaintiff

        was arguing with him.

     36. Plaintiff protested. She pointed out to Captain Bobick that he was

        subjecting her to a gender-based double standard and singling her out.

Captain Bobick Increases Plaintiff’s Workload

     37. In March 2019, First Mate Mors suddenly quit. Captain Bobick ordered

        Plaintiff to take over the First Mate’s duties—including cleaning the engine

        room. First Mate Mors had left behind a trail of blood that Plaintiff was


                                         8
    Case: 1:21-cv-02443 Document #: 1 Filed: 05/06/21 Page 9 of 14 PageID #:9




        required to clean. First Mate Mors texted Plaintiff to say, “Don’t worry. I’ve

        been tested.”

     38. This was not the only time Plaintiff was required to work outside of her job

        description. Multiple times a week, Captain Bobick instructed Plaintiff to

        perform her male co-workers’ responsibilities. For example, Captain Bobick

        once   told     Plaintiff   to   stop   preparing   dinner—one   of   her   job

        responsibilities—to unclog a toilet because the First Mate was occupied

        with recreational fishing. Plaintiff was the only employee who was required

        to take on others’ work. None of her male colleagues received such

        instructions. In fact, one male colleague stated openly that he wouldn’t

        “touch a dish or a trash bag.”

     39. As Plaintiff’s workload began to mount, she expressed concern to Captain

        Bobick and requested help. Her requests were ignored.

Plaintiff Disciplined for her Dress

     40. In April 2019, Captain Bobick gave Plaintiff a performance review. He

        informed Plaintiff that she dressed inappropriately. The comment was

        based on the fact that Plaintiff’s underwear was briefly exposed one day

        when she bent over to hoist up the anchor.

     41. Captain Bobick knew that First Mate James’s undergarments were

        frequently on display but never reprimanded him for his dress.

     42. Captain Bobick’s discriminatory discipline was intentional and based on

        Plaintiff’s gender. As another example, Captain Bobick reprimanded




                                            9
   Case: 1:21-cv-02443 Document #: 1 Filed: 05/06/21 Page 10 of 14 PageID #:10




        Plaintiff for laughing too loudly in the galley, yet he did not criticize raucous

        male crewmembers.

Plaintiff Terminated

     43. Unbeknownst to Plaintiff, Captain Bobick had begun adding notes to

        Plaintiff’s personnel file, falsely accusing her of misconduct. Captain Bobick

        began doing this in February 2019—around the time Plaintiff complained

        that he was subjecting her to a gender-based double standard.

     44. In a particularly egregious instance, Captain Bobick orchestrated a ruse to

        obtain false material with which to paper Plaintiff’s personnel file for

        termination. Captain Bobick instructed Plaintiff to go ashore and run an

        errand. Plaintiff responded that she still needed to clean the galley and

        requested to turn to the errand later. Captain Bobick refused and told

        Plaintiff not to worry about cleaning, so Plaintiff left the boat to fulfill his

        request. While Plaintiff was gone, Captain Bobick took photographs of the

        mess in the galley and submitted them to Human Resources as purported

        evidence of Plaintiff’s evasion of her cleaning responsibilities.

     45. Captain Bobick’s scheme was fulfilled on May 30, 2019, when he informed

        Plaintiff that Shedd had terminated her employment.

     46. Plaintiff asked the reason for her termination, and Captain Bobick refused

        to provide her with one. Instead, Captain Bobick stepped toward Plaintiff

        in a threatening manner and commanded her to leave the property

        immediately.




                                         10
Case: 1:21-cv-02443 Document #: 1 Filed: 05/06/21 Page 11 of 14 PageID #:11




                                 Count I
                   Title VII, 42 U.S.C. § 2000e-2(a)(1)
               Sex Discrimination – Disparate Treatment

  47. Plaintiff incorporates by reference the facts alleged above.

  48. Plaintiff is female.

  49. Because of Plaintiff’s sex, Shedd treated Plaintiff differently than her male

     co-workers and altered the terms and conditions of her employment,

     including overburdening her with work, disciplining her for things that men

     were not disciplined for, and, ultimately, terminating her employment.

  50. Shedd’s discrimination against Plaintiff on the basis of her sex was

     intentional.

  51. Plaintiff was harmed as a result of Shedd’s discrimination.

                                Count II
                  Title VII, 42 U.S.C. § 2000e-2(a)(1)
           Sex Discrimination – Hostile Work Environment

  52. Plaintiff incorporates by reference the facts alleged above.

  53. Because of Plaintiff’s sex, Shedd subjected Plaintiff to unwelcome gender-

     based harassment.

  54. The harassment was pervasive and severe. It consisted of frequent and

     persistent sexist commentary, including language that sexually objectified

     and degraded both Plaintiff and other women.

  55. The hostile work environment was abusive and interfered with Plaintiff’s

     ability to do her job.

  56. Captain Bobick was Plaintiff’s supervisor, and he was a perpetrator of the

     harassment against her.


                                      11
Case: 1:21-cv-02443 Document #: 1 Filed: 05/06/21 Page 12 of 14 PageID #:12




  57. Plaintiff was harmed as result of the hostile work environment.

                                 Count III
                     Title VII, 42 U.S.C. § 2000e-3(a)
                     Retaliation – Adverse Actions

  58. Plaintiff incorporates by reference the facts alleged above.

  59. Plaintiff engaged in a protected activity when she complained to Captain

     Bobick that he was discriminating against her based on her sex, referencing

     the double standard that he applied to her behavior versus that of her male

     co-worker.

  60. In retaliation for Plaintiff’s opposition to Captain Bobick’s discriminatory

     conduct,     Shedd    took   adverse   actions   against   Plaintiff,   including

     overburdening her with work, disciplining her without cause, and,

     ultimately, terminating her employment.

  61. Plaintiff suffered harm as a result of Shedd’s retaliation.

                                  Count IV
                          Jones Act, 46 U.S.C. § 30104

  62. Plaintiff incorporates by reference the facts alleged above.

  63. Plaintiff spent the majority of her time in service of the Coral Reef II while

     it was in navigation, transporting researchers and students.

  64. Shedd breached its duty to provide Plaintiff with a reasonably safe

     workplace, including by requiring Plaintiff to perform unreasonably

     dangerous tasks.

  65. Shedd also breached its duty to provide Plaintiff with prompt and adequate

     medical care.



                                       12
Case: 1:21-cv-02443 Document #: 1 Filed: 05/06/21 Page 13 of 14 PageID #:13




  66. At all relevant times, Captain Bobick and First Mate Mors were acting

     within the scope of their employment with Shedd.

  67. Plaintiff was injured, including sustaining severe damage to her feet, and

     placed in the zone of danger as a result of Shedd’s negligence.

                                 Count V
                             Unseaworthiness

  68. Plaintiff incorporates by reference the facts alleged above.

  69. Shedd owns the Coral Reef II.

  70. Shedd failed to make the Coral Reef II reasonably fit and safe for sea.

  71. The Coral Reef II’s Captain was not fit, as demonstrated by Captain

     Bobick’s repeatedly subjecting Plaintiff to unreasonably dangerous working

     conditions.

  72. Plaintiff was injured, including sustaining severe damage to her feet, and

     placed in the zone of danger as a result of the Coral Reef II’s

     unseaworthiness.

                                Count VI
                          Maintenance and Cure

  73. Plaintiff incorporates by reference the facts alleged above.

  74. Plaintiff suffered an injury in service of the Coral Reef II, including severe

     injuries to her feet and emotional injuries due to pervasive harassment.

  75. Shedd did not provide Plaintiff with funds sufficient to cover her shelter

     while she recovered from her injuries. Nor did Shedd provide Plaintiff with

     funds sufficient to cover her medical expenses in treating her injuries.




                                      13
    Case: 1:21-cv-02443 Document #: 1 Filed: 05/06/21 Page 14 of 14 PageID #:14




                                Relief Requested

      For these reasons, Plaintiff respectfully requests judgment in her favor,

including maintenance and cure; compensatory damages in an amount to be

determined at trial; punitive damages; attorneys’ fees, costs, and expenses; pre-

judgment and post-judgment interest; lost wages and benefits; emotional distress

damages; and any other relief this Court finds just and proper.

                             Demand for Jury Trial

      Plaintiff, through her counsel, Salvatore Prescott Porter & Porter, PLLC,

demands a jury trial in the above-captioned matter.

Dated: May 6, 2021                   By:        /s/ Jennifer B. Salvatore
                                                SALVATORE PRESCOTT PORTER &
                                                PORTER, PLLC

                                                Jennifer B. Salvatore
                                                105 East Main Street
                                                Northville, MI 48167
                                                (248) 679-8711
                                                salvatore@sppplaw.com

                                                Andrea L. Evans
                                                1010 Davis Street
                                                Evanston, IL 60201
                                                (312) 283-5711
                                                evans@sppplaw.com

                                                Attorneys for Plaintiff




                                           14
